DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A corresponding to claims 1-6 in the reply filed on 10/05/2021 is acknowledged. 
Claims 3-5 are withdrawn by the examiner due to being directed towards the unelected species.
Claim 3 recites “a z-directional height of each of the plurality of grid points is determined based on the luminance information.” Specification par. 64 discloses that Fig. 2, which is part of the unelected Species B, is directed towards a method wherein “each grid point of the three-dimensional mesh is assigned with luminance information of a pixel P.sub.x corresponding to the grid point.”
	Claim 4 recites “an area of a light-shielding region is determined based on the height of each of the plurality of grid points.” Specification par. 72 discloses that Fig. 3, which is part of the unelected Species C, is directed towards a method wherein “an area of a light-shielding region S disposed at each grid point is determined based on the luminance information assigned to each grid point.” 
	Claim 5 recites “determining an area of a light-shielding region for each pixel based on luminance information of each pixel of the two-dimensional.” Specification par. 76 discloses that Fig. 3, which is part of the unelected Species C, is directed towards a method wherein “an area of a light-shielding region for each pixel P.sub.x may be determined, by inverting a color of a two-dimensional image representing the desired shape in two dimensions in an XYZ coordinate 
	Currently, claims 1-2 and 6 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a process without significantly more. The claims, as discussed below, are directed to an abstract idea because they recite a mental process performed by a computer (see MPEP 2106.04(a)(2)), 
Regarding claim 1, a method of producing a projection path data to be used in forming a desired shape by projecting a laser beam into a material (a method can be generated in the mind to produce a path that is used to form a desired shape for projecting a laser beam onto a material; for example, a straight line can be imagined in the mind with a starting and ending point.), the method comprising: 
a first step of converting two-dimensional information representing the desired shape in two dimensions in an XYZ coordinate system into three-dimensional information in an XYZ coordinate system (the mind can convert 2D data representing the desired shape into a 3D coordinate system; for example, a straight line 2D grid can be converted in the mind into a 3D coordinate system by placing that straight line along the x-axis of the 3D coordinate system); and 
a second step of producing the projection path data based on the three-dimensional information that has been converted (the projection path can be mentally determined based on the 3D information).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a method of processing inside a material, the method comprising: forming a desired shape in a material.” It is unclear if the “desired shape in a material” is the same material as recited in the preamble “processing inside a material.” For the purpose of examination it will be interpreted as – desired shape in the material --.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Hildebrand (US 20190358744 A1).
Regarding claim 1, Hildebrand discloses a method of producing a projection path data (track segment data) to be used in forming a desired shape (image data, par. 36) by projecting a laser beam (laser, par. 3) into a material (materials, par. 3), the method comprising: 
a first step of converting two-dimensional information (image data) representing the desired shape in two dimensions in an XYZ coordinate system into three-dimensional information (model data) in an XYZ coordinate system (model data specify a coordinate mapping of 2D coordinates of an image data onto 3D coordinates, par. 32); and 
a second step of producing the projection path data based on the three-dimensional information that has been converted (track line segment is generated based on the model data, where it is generated onto the surface of the model data, par. 34 and 35).
Regarding claim 2, Hildebrand discloses the method according to Claim 1, 
wherein in the first step, the two-dimensional information is converted into the three-dimensional information by projecting the two-dimensional information onto a three-dimensional mesh including a plurality of grid points each including three- dimensional coordinates in the XYZ coordinate system (track line is mapped from 2D space of the image data onto the surface of the 3D polygon model data, Fig. 5, where polygon model is a mesh with grid points on them); and
in the second step, a z-directional height of each of the plurality of grid points, the height being determined based on a z-coordinate of a shape represented by the three-
the projection path data is produced based on the height of each of the plurality of grid points that has been offset (3D coordinate for track lines are shifted, where the track lines are mapped onto the model data, par. 156 and 164; so it is understood by the examiner that the model data and track lines are shifted together along the z-axis). 
Regarding claim 6, Hildebrand discloses a method of processing inside a material (material, par. 3), the method comprising: forming a desired shape (image data, par. 36) in a material by projecting a laser beam (laser, par. 3) along a projection path (track line, abstract) represented by a projection path data (track line SP, Fig 5) produced by the production method according to Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/               Primary Examiner, Art Unit 3761